Case 5:18-cv-01243-TAD-KLH Document 60 Filed 10/05/20 Page 1 of 3 PageID #: 1657




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

 B.A. KELLY LAND CO., LLC                             CIVIL ACTION NO. 5:18-cv-01243

 VS.                                                  JUDGE TERRY A. DOUGHTY

 AETHON ENERGY OPERATING, LLC                         MAG. JUDGE KAREN L. HAYES

                                       MEMORANDUM RULING

        This ruling addresses Defendant Aethon Energy Operating, LLC’s (“Aethon”)

 Emergency Motion for Preliminary Injunction and Permanent Injunction [Doc. No. 55], filed on

 September 22, 2020. B.A. Kelly Land Co., LLC (“B.A. Kelly”) filed its Opposition [Doc. No.

 58] and Aethon filed a Reply [Doc. No. 59]. For the reasons set forth herein, Aethon’s motion

 is DENIED.

 A.     BACKGROUND

        On September 21, 2018, B.A. Kelly filed a complaint against Aethon for damages

 resulting from Aethon’s alleged breach of obligations as unit operator for unit wells located in

 Caddo and Bossier Parishes, Louisiana.

        A Motion for Partial Summary Judgment [Doc. No. 16] filed by B.A. Kelly was denied

 on October 8, 2019 [Doc. No. 29].    In said ruling, this Court gave notice it intended to sua

 sponte enter summary judgment on this issue in favor of Aethon.     After briefing, this Court

 entered partial summary judgment in favor of Aethon [Doc. No. 42].

        On January 16, 2020 [Doc. No. 53], this Court granted Aethon’s motion to designate the

 ruling as a Final Partial Judgment in accordance with Rule 54(b). A Notice of Appeal was filed

 by B.A. Kelly on February 10, 2020 [Doc. No. 54]. The appeal is pending.
Case 5:18-cv-01243-TAD-KLH Document 60 Filed 10/05/20 Page 2 of 3 PageID #: 1658




        On September 22, 2020, [Doc. No. 55], Aethon filed this Emergency Motion for

 Preliminary and Permanent Injunction, asking this Court to enjoin a state court proceeding, B. A.

 Kelly Land Co., LLC v. Aethon United BR LP & Aethon Energy Operating, LLC, No. 160,052,

 26th Judicial District Court, Parish of Bossier. Aethon alleges B. A. Kelly is seeking to re-

 litigate claims and issues this Court has already resolved and asking for a preliminary and

 permanent injunction under the All Writs Act (28 U.S.C. 1651) and under the re-litigation

 exception to the Anti-Injunction Act (28 U.S.C. 2283).

 B.     LEGAL ANALYSIS

        This Court does not believe it has jurisdiction to rule on Aethon’s motion. This issue is

 pending appeal to the U.S. Fifth Circuit Court of Appeals.     Filing of a notice of appeal confers

 jurisdiction on the Court of Appeals, and, divests the district court of those aspects of the case

 involved in the appeal.   Griggs v. Provident Consumer Disc. Co., 459 US 56 (1982). The

 issues set forth in Aethon’s motion are those aspects of the case involved in the appeal.

        Additionally, neither the All Writs Act, nor the exceptions to the Anti-Injunction Act

 provides an independent basis for the exercise of jurisdiction.     Clinton v. Goldsmith, 526 U.S.

 529 (1999); and Matter of Mooney Aircraft, Inc., 730 F.2d 367 (5th Cir. 1984).

        Even if this Court had jurisdiction, it would deny Aethon’s request.     Any doubts as to

 the propriety of a federal injunction against state court proceedings should be resolved in favor

 of permitting state court to proceed.   Smith v. Bayer Corp., 564 U.S. 299 (2011). The Anti-

 Injunction Act’s core message is one of respect for state courts.    Atlantic Coast Line R. Co. v.

 Locomotive Engineers, 398 U.S. 281 (1970).




                                                   2
Case 5:18-cv-01243-TAD-KLH Document 60 Filed 10/05/20 Page 3 of 3 PageID #: 1659




         There is also no necessity for an injunction here.     The federal decision is on appeal and

 the state court decision is pending in state district court.   The state proceeding involves an

 additional party which B.A. Kelly was not allowed to add in the federal proceeding. The issues,

 though very similar, are not exactly the same.

 C.      CONCLUSION

         For the reasons set forth herein, Aethon’s Emergency Motion for Preliminary Injunction

 and Permanent Injunction [Doc. No. 55] is DENIED.

         MONROE, LOUISIANA, this 5th day of October, 2020.



                                                         ___________________________________
                                                         TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
